Citation Nr: 0124278	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  99-16 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle condition, secondary to the service-connected 
right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel





INTRODUCTION

The appellant had active duty from February 1971 to December 
1971 and from March 1975 to July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Des Moines, Iowa,  Department of Veterans Affairs (VA) 
Regional Office (RO).  After a careful review of the evidence 
contained in the appellant's claims folder, the Board has 
concluded that this matter must be remanded. 


REMAND

This matter has been certified to the Board for review as an 
original claim of entitlement to service connection for a 
left ankle condition, secondary to the service-connected 
right ankle disability.  However, certification of the issue 
is not dispositive for the purpose of determining the scope 
of the Board's review, because it is for administrative 
purposes and does not serve to either confer or deprive the 
Board of jurisdiction of an issue. 38 C.F.R. § 19.35.    

The record reflects that by rating decision dated in March 
1991, the appellant was denied service connection for a left 
ankle disorder, secondary to the service-connected right 
ankle disability.  The appellant did not then file a notice 
of disagreement as to the March 1991 rating decision.  
Because no notice of disagreement was filed, such denial is 
final and the appellant can only reopen his claim by 
submission of new and material evidence.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.156(a), 20.1103.  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the review of the merits of a 
claim.  Absent the submission of such evidence, analysis must 
cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not 
then proceed to review whether the duty to assist has been 
fulfilled.  See 38 U.S.C.A. § 7105(a).

This matter has not been adjudicated under applicable statute 
and regulation pertaining to the reopening of claims, and the 
appellant has not been apprised of the applicable law.  The 
Board may not review this matter in the first instance.  
Because the appellant has not had an opportunity to address 
this issue, adjudication by the Board may prejudice the 
appellant's rights.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Furthermore, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The VCAA is now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 (West 
Supp. 2001); see also implementing regulations at 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Court has indicated that questions as to the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
addressed by VA in the first instance.  Holliday v. Principi, 
14 Vet. App. 280 (2001).  Regulations have been implemented 
to implement the VCAA.  66 Fed. Reg. 45620-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Accordingly, on remand, the RO must comply with 
all notification and development procedures contained in the 
VCAA and in the regulations implementing the VCAA.

Accordingly, this matter is REMANDED for the following:

1.  The RO should advise the appellant of 
the requirement to submit new and 
material evidence in order to reopen his 
claim, in accordance with applicable 
statute and regulation as is detailed 
above. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107(West Supp. 2001)), as well as at 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.159) are fully 
complied with and satisfied.

3.  After an appropriate period, the RO 
should readjudicate the claim in 
accordance with established statute and 
regulation.   If any such action does not 
resolve the claim, the RO shall issue the 
appellant a Supplemental Statement of the 
Case pertaining to that issue. The 
appellant should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



